UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2083


HEKYONG PAK,

                Plaintiff - Appellant,

          v.

DELORES   RIDGELL,  Assistant   Bar  Counsel  for  Attorney
Grievance   Commission  of   Maryland;  ATTORNEY  GRIEVANCE
COMMISSION OF MARYLAND,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cv-01421-RDB)


Submitted:   April 23, 2012                 Decided:   June 12, 2012


Before DUNCAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert S. Catz, Washington, D.C., for Appellant.     Douglas F.
Gansler, Attorney General of Maryland, Steven M. Sullivan, H.
Scott Curtis, Assistant Attorneys General, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hekyong     Pak   appeals         the    district    court’s    orders

dismissing her action against the Defendants and denying her

motion to reconsider the dismissal of her civil action.                          Pak

sought   to     overturn      her        state      disbarment       and   alleged

improprieties regarding that proceeding.                 On appeal, Pak raises

two issues: (1) whether the district court erred in finding that

part of her suit was barred by the Rooker-Feldman doctrine; ∗ and

(2) whether State Bar Counsel Delores Ridgell was protected by

immunity.    For the reasons that follow, we affirm.

            First,     we   find    no    error     in   the    district   court’s

application    of     the   Rooker-Feldman          doctrine    in   declining    to

reconsider Pak’s disbarment.             Exxon_Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005); Davani v. Va. Dep’t of

Transp., 434 F.3d 712, 715-16 (4th Cir. 2006).                   Second, we find

that the district court properly found Ridgell to be immune from

suit for her participation in Pak’s disciplinary proceedings.

Gill v. Ripley, 724 A.2d 88, 96 (Md. 1999).                      Finally, to the

extent Pak challenges the denial of her motion to reconsider, we

find no abuse of discretion by the district court.                    Robinson v.




     ∗
       See D.C. Court of Appeals v. Feldman, 460 U.S. 462, 486
(1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 415-16 (1923).



                                          2
Wix   Filtration   Corp.,    599    F.3d    403,    407     (4th     Cir.    2010)

(providing review standard).

          Accordingly,      we   affirm    both    orders   for     the     reasons

stated by the district court.              Pak v. Ridgell, No. 1:10-cv-

01421-RDB (D. Md. Aug. 1, 2011 & Sept. 12, 2011).                  We deny Pak’s

motion to vacate the Clerk’s order denying her motion for leave

to file an addendum to her reply brief.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                     3